Case 5:20-cv-05501-EJD Document 62-6 Filed 02/24/21 Page 1 of 3




     Viavi Solutions Inc.’s
       [Proposed] Order
     Case 5:20-cv-05501-EJD Document 62-6 Filed 02/24/21 Page 2 of 3



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
                                      SAN JOSE DIVISION
10

11   VIAVI SOLUTIONS INC.,                    Case No. 5:20-cv-05501-EJD-SVK
12               Plaintiff,                   [PROPOSED] ORDER GRANTING
                                              PLAINTIFF’S REQUEST TO COMPEL
13                                            DEFENDANT’S RESPONSE TO
                 v.                           DISCOVERY REQUESTS
14

15   PLATINUM OPTICS TECHNOLOGY INC.,
16               Defendant.
17

18

19

20

21

22

23

24

25

26

27

28


      CASE NO. 5:20-CV-05501-EJD-SVK                                [PROPOSED] ORDER
      Case 5:20-cv-05501-EJD Document 62-6 Filed 02/24/21 Page 3 of 3



 1          Before the Court is Plaintiff Viavi Solutions Inc.’s (“Viavi”) and Platinum Optics
 2   Technology Inc.’s (“PTOT”) Joint Discovery Letter Brief. Having considered the Joint Discovery
 3   Letter Brief, the parties’ arguments and written submissions, the relevant law, and the record in
 4   this case, the Court grants Plaintiff’s request and compels PTOT to respond fully to Viavi’s
 5   Discovery Requests.
 6          Viavi’s Motion is GRANTED. PTOT’s objections are overruled and PTOT is ordered to
 7   provide responses to Viavi’s pending discovery responses including responsive, non-privileged
 8   information regarding PTOT’s LAS optical filters produced for incorporation into the accused
 9   devices offered for sale or sold in the United States on or after May 1, 2020.
10          Alternatively, PTOT is ordered to produce:
11                 at least three samples of its LAS optical filters produced for incorporation into the
12                  accused devices offered for sale or sold in the United States on or after May 1,
13                  2020;
14                 technical documentation sufficient to show the structure, chemical composition,
15                  and optical properties of each such LAS optical filter; and
16                 a deposition of a PTOT designee or designees who can explain the structure,
17                  chemical composition, and optical properties of each such LAS optical filter.
18          And then Viavi is ordered, within four weeks of it receiving the information above, to
19   update its infringement contentions.
20

21          IT IS SO ORDERED.
22

23

24           DATED:
                                                            The Honorable Susan van Keulen
                                                            United States Magistrate Judge
25

26

27

28

                                                      -1-
       CASE NO. 5:20-CV-05501-EJD-SVK                                                 [PROPOSED] ORDER
